DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-15, 17, 19-22, and 24 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a shift register for a gate driver having two shift registers of a display device output signal based on first to third clocks under the control signal of a input signal terminal with a pull-up node of the first register connected to the pull-up node of the second register.
The sole independent claim 1 identifies the uniquely distinct features:
   
	a first shift register coupled to an input signal terminal, a first clock signal
terminal and a second clock signal terminal, and configured to generate a first output signal based on a signal at the first clock signal terminal and generate a second output signal based	on a signal at the second clock signal terminal under a control of a signal at the input signal terminal; and
	a second shift register coupled to the input signal terminal and a third clock signal
terminal, and configured to generate a third output signal based on a signal at the third clock signal terminal under the control of the signal at the input signal terminal;

	a first control circuit coupled to the input signal terminal and a reset signal
terminal, and configured to control a potential at the pull-up node of the first shift register and a potential at a pull-down node of the first shift register according to a signal at the input signal terminal and a signal at the reset signal terminal;
	a first output circuit coupled to the first clock signal terminal, the pull-up node of
the first shift register, and the pull-down node of the first shift register, and configured to
generate the first output signal based on the signal at the first clock signal terminal under a control of the potential at the pull-up node of the first shift register and the potential at the pull-down node of the first shift register; and
	a second output circuit coupled to the second clock signal terminal, the pull-up node of the first shift register, and the pull-down node of the first shift register, and configured to generate the second output signal based on a signal at the second clock signal terminal under the control of the potential at the pull-up node of the first shift register and the potential at the pull-down node of the first shift register.

	The closest prior arts of:
	Tsai et al. (US 2011/0058642) discloses a shift register having a first register (211) and second register (212) output signal based on first to third clocks under the control signal of a input signal terminal (paragraphs [27-28]), and including pull-up units (220 and 250) and pull-down units (320 and 325) in Fig. 2.
	Mi et al. (US 2018/0336957) discloses in Fig. 2 a shift register having a first register and second register with a pull-up node (PD1) of the first register is connected 

	However, either in singularly of in combination, the closest cited arts, fail to anticipated or render the quoted limitation obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su et al. (US 2011/0002437) discloses a shift register in Figs. 2A-2B and Fig. 3 with a first shift register and second shift register with the pull-up control circuit of the first register (21) connect to the pull-up control circuit of the second shift register (22)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/            Primary Examiner, Art Unit 2692